DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments filed on 12/17/2021 have been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 13, 14, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smyers (U.S. Patent No. 2,156,200 A)
Smyers discloses:
Regarding claim 1:
A hand crank (assembly 10 depicted in FIG. 1) for a landing gear (intended use; MPEP § 2111.02(II)), the hand crank comprising: 
a main body (12) provided at a first end (11) with a connecting element (21) for fastening the hand crank to an input shaft (27; col. 2, ll. 9-20) of the landing gear (intended use statement, see MPEP § 2111.04) and an opposite, second end (13) configured to rotate the hand crank (via grasping the “handle 13” to rotate the crank; col. 3, ll. 59-70), 

Regarding claim 2:
The hand crank according to claim 1, wherein the clutch and the actuating element are connected to one another via a force transmission means (50; col. 3, ll. 52-70).
Regarding claim 3:
The hand crank according to claim 2, wherein the clutch has a release rod (40) to which the force transmission means is attached (via surface 43 of collar 44; col. 3, ll. 52-58).
Regarding claim 4:
The hand crank according to claim 3, wherein the release rod rotatably engages the connecting element (via clutch component 41) and is formed with a torque receiving section (42).
Regarding claim 5:
The hand crank according to claim 4, wherein the clutch has a torque transmission section (23) which is arranged stationary on the first end of the main body (torque transmission section 23 is stationary with respect to the first end 11 when engaged with the torque receiving section 42).
Regarding claim 6:
The hand crank according to claim 5, wherein the release rod is guided displaceably in an axial direction with respect to the main body (col. 3, ll. 59-63) and when actuating the actuating element the torque receiving section engages the torque transmission section (col. 3, ll. 59-70).


The hand crank according to claim 6, wherein the torque transmission section has a cross section shaped complementary to the torque receiving section (teeth 42 and 23 are shaped so that they “engage” i.e. are of complementary shape, see col. 3, ll. 6-8).
Regarding claim 8:
The hand crank according to claim 1, wherein the clutch is held by a spring element (45) in the open disconnected position (col. 3, ll. 12-15).
Regarding claim 9:
The hand crank according to claim 1, wherein the actuating element is mounted displaceably with respect to the second end of the main body, in particular in an axial elongation of the second end (portion 46 translates linearly depending upon whether elements 61 are actuated, thereby axially “elongating” the second end/handle 13 at the portion 46; see end portion at 59 being more “elongated” i.e. being more projected in FIG. 1 versus in FIG. 2).
Regarding claim 10:
The hand crank according to claim 2, wherein the actuating element has an attachment point (at 49) for the force transmission means (col. 3, ll. 16-24, 52-58).
Regarding claim 13:
The hand crank according to claim 10, wherein the attachment point comprises an adjusting device (54, 59, 56) for adjusting the length of the force transmission means (compression and decompression of the spring 54 changes the effective length of the force transmission means; col. 3, ll. 25-42).
Regarding claim 14:
The hand crank according to claim 1, wherein a lever (61) is pivotally mounted on the actuating element or on a crank sleeve (35 via pins 60), wherein a load arm (62) is supported at the second end of the main body (62 is near 13 as seen in FIG. 1).


A hand crank (assembly 10 depicted in FIG. 1) for a landing gear (intended use; MPEP § 2111.02(II)), the hand crank comprising: 
a main body (12) comprising a first end (11) with a connecting element (21) for fastening the hand crank to an input shaft (27; col. 2, ll. 9-20) of the landing gear (intended use statement, see MPEP § 2111.04) and an opposite, second end (13) configured to rotate the hand crank (via grasping the “handle 13” to rotate the crank; col. 3, ll. 59-70),  wherein a clutch (41, 23) is arranged at the first end of the main body (FIG. 1 depicts the clutch 41, 23 located adjacent to the first end 11; MPEP § 2125) in a force flow between the first end of the main body and the connecting element (rotating force made by the operator is transferred to the clutch from the first end via clutch component 41 engaging clutch component 42; col. 3, ll. 59-66), wherein the clutch is held in an open disconnected position (via spring 45; col. 3, ll. 9-15, 52-56) and is moved into a force-locked connection position by operating an actuating element  arranged at the second end (61; when elements 61 of the handle 13 are actuated, clutch components 41 and 23 engage via translating motion of the rod 40, see col. 3, ll. 52-70);   wherein the clutch and the actuating element are connected to one another via a force transmission means (50; col. 3, ll. 52-58), which runs over its entire axial length within the main body (the entirety of element 50 is within the body12, see in FIG. 1).
Regarding claim 24:
A hand crank (assembly 10 depicted in FIG. 1) for a landing gear (intended use; MPEP § 2111.02(II)), the hand crank comprising: 
a main body (12) comprising a first end (11) with a connecting element (21) for fastening the hand crank to an input shaft (27; col. 2, ll. 9-20) of the landing gear (intended use statement, see MPEP § 2111.04) and an opposite, second end (13) configured to rotate the hand crank (via grasping the “handle 13” to rotate the crank; col. 3, ll. 59-70),  wherein a central part of the main body (at reference 12 in FIG. 1) is arranged between the first and the second end (central part at reference 12 is, as seen in FIG. 1, vertically between the first end at 11 and second end at 13), with the central part being connected to the first end by a bent section (see transverse/bent surface of the main body at reference 14 in FIG. 1) and the central part being connected to the second end by a bend section (see transverse/bent surface of the main body near reference 37 in FIG. 1), and wherein a clutch (41, 23) is arranged at the first end of the main body (FIG. 1 depicts the clutch 41, 23 located adjacent to the first end 11; MPEP § 2125) in a force flow between the first end of the main body and the connecting element (rotating force made by the operator is transferred to the clutch from the first end via clutch component 41 engaging clutch component 42; col. 3, ll. 59-66), wherein the clutch is held in an open disconnected position (via spring 45; col. 3, ll. 9-15, 52-56) and is moved into a force-locked connection position by operating an actuating element  arranged at the second end (61; when elements 61 of the handle 13 are actuated, clutch components 41 and 23 engage via translating motion of the rod 40, see col. 3, ll. 52-70).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyers in view of Schneider (U.S. Patent No. 6,623,035 B1; “Schneider”).
Regarding claims 15 and 19, Smyers teaches the limitations of claims 1 and 7, supra, further including actuating the hand crank in a forced-locked connection position of the clutch (teeth 42 and 23 engage and subsequently applying torque to the grip member).  However, it does not expressly disclose landing gear comprising an outer sleeve and an inner sleeve guided telescopically therein, the inner sleeve having a support foot at one end thereof, wherein the inner sleeve is movable relative to the outer sleeve by actuating the hand crank.
Schneider teaches landing gear (10) comprising an outer sleeve (16) and an inner sleeve (20) guided telescopically therein (col. 2, ll. 58-65), the inner sleeve having a support foot (38) at one end thereof, wherein the inner sleeve is movable relative to the outer sleeve by actuating the hand crank (col. 2, ll. 58-65; col. 4, ll. 62-65) as a manual means to extend or retract the landing gear in the case of motor failure (col. 4, ll. 62-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crank of Smyers to be used with landing gear comprising an outer sleeve and an inner sleeve guided telescopically therein, the inner sleeve having a support foot at one end thereof, wherein the inner sleeve is movable relative to the outer sleeve by actuating the hand crank, as taught by Schneider, as a manual means to extend or retract the landing gear in the case of motor failure.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that Smyers is drawn to a particular hand crank and Schneider pertains to a particular use for a hand crank and would therefore recognize that modifying Smyers in view of the known technique taught in Schneider as described supra would, with 
Smyers as modified above further teaches the following:
Regarding claim 16:
The landing gear (Schneider) according to claim 7, wherein the clutch is held by a spring element (15) in the open disconnected position (spring 15 is disposed between main body 5 and rod 11 so that they are biased way from each other so that teeth 19, 23 are not engaged by default; see col. 2, ll. 23-30), and wherein the actuating element is mounted displaceably with respect to the second end of the main body, in particular in an axial elongation of the second end (FIG. 1 illustrates an elongated “disconnected” position such that the actuating element 1 may move axially to the left toward a “connected” position i.e. clutch engaged position).
	Allowable Subject Matter
Claims 22 and 23 are allowed. Claims 11-12, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant’s amendments to the claims filed 12/17/2021 have been fully considered and have required a new grounds of rejection is made in view of Smyers, as described supra.  Applicant’s remaining arguments have been fully considered but are not deemed as persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656